DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 04/13/2021 have been fully considered but they are not persuasive.

I. The rejection of claims 1, 3-8, 10-14 and 21-23 under 35 U.S.C. §103 as being unpatentable over U.S. Patent Pub. No. 20100245577 (Yamamoto et al.) in view of U.S. Patent No. 8,461,970 (Birkemeyer et al.). 
Claims 1, 8, and 21 recite in part "a side view camera attached to the lateral side of the body and having a field of view in a rearward direction;" Applicant submits that such limitations are neither disclosed nor suggested by the cited references, alone or in combination, and include distinct advantages thereover. 
The examiner strongly disagrees with the applicant. It is submitted that Yamamoto discloses a side view camera (12, 12a, and 12b of figs. 1 and 2) attached to the lateral side of the body (100 of fig. 1) and the cameras are having a field of view in a rearward direction (B and C of fig. 1; Fig. 3C, the eye represents the cameras 12a and 12b having the field of view in the rearward direction in the B area and C area; fig. 7, the display monitor displays the rearward images as BG1, LG1B, and RG1B. In figure 3C, a left side image LG1B obtained in the case 

The applicant argues that cameras 12 and [0026] of Yamamoto does not disclose or suggest a side view camera attached to a lateral side of a body and having a field of view in a rearward direction, as recited by claim 1. 
The examiner strongly disagrees with the applicant. It is submitted that the cameras 12a and 12b of Yamamoto are attached on the sides of the vehicle (100 of fig. 1) for capturing images having a field of view in a rearward direction (figs. 3C, [0049]; fig. 7, [0080-0083] for displaying rearward images). The cameras 12a and 12b as disclosed in [0026] capture image at the area below the mirror including B area and C area, so the cameras 12a and 12b clearly have the field of view in the rearward direction in the B area and C area.

Claims 1, 8, and 21 recite in part: transmitting a video signal, the video signal being based on the images captured by the side view camera and the back up camera only when the vehicle is in a Reverse gear, is based on the images captured by the side view camera when the vehicle is not in the Reverse gear, and is not based on the images captured by the back up camera when the vehicle is not in the Reverse gear. 
The applicant argues that Yamamoto (figs. 3-4 and 7-8) does not disclose or suggest an electronic processor transmitting a video signal that is based on images captured by a side view camera and a back up camera only when the vehicle is in a Reverse gear, that is based on the 
The examiner strongly disagrees with the applicant. It is submitted that Yamamoto discloses an electronic processor (3 of fig. 2) transmits a video signal being based on the images captured by the side view camera (12a and 12b of fig. 1, the cameras capture the images in B area and C area that include the left rearward and the right rearward directions) and the back up camera (13 of fig. 1, the back up camera captures the image in the rearward direction, which include the portion in the lateral side, B and D, and C and D of fig. 1) only when the vehicle is in a Reverse gear (fig. 7, the vehicle traveling rearward). 
Yamamoto further discloses the electronic processor (3 of fig. 2) performs a transmission of a video signal is based on the images captured by the side view camera (12a and 12b of fig. 1, the cameras 12a and 12b capture images in the B area and C area while the vehicle traveling forward as shown in figures 3A and 4) when the vehicle is not in the Reverse gear (fig. 4, the vehicle traveling forward is not in the Reverse Gear). 
Yamamoto further discloses the electronic processor (3 of fig. 2) transmits a video signal is not based on the images captured by the side view camera when the vehicle is not in the Reverse gear (Figs. 5 and 6, the monitor 41 displays the forward image FG1 captured by the front camera 11 while the vehicle is traveling forward, so this indicates that the vehicle is not in the Reverse Gear). 
Birkemeyer discloses the vehicle system (figs. 1-3) having the cameras (5-8 of fig. 1) and an optics module (3 and 4 of fig. 1), wherein the optics module (3 and 4) receives the video signal captured by the cameras from the electronic processor (22 of fig. 5) and produces a light 
In view of the teachings of Yamamoto and Birkemeyer above, one of ordinary skill in the art would combine Yamamoto and Birkemeyer together to make obvious claimed invention.

II. The rejection of claims 1, 3-8, 10-14 and 21-23 under 35 U.S.C. §103 as being unpatentable over U.S. Patent Pub. No. 20170043719 (Wippler) in view of U.S. Patent Pub. No. 20120162427 (Lynam). 
Claims 1, 8, and 21 recite in part: an electronic processor configured to . . . transmit a video signal, the video signal being based on the images captured by the side view camera and the back up camera only when the vehicle is in a Reverse Gear, is based on the images captured by the side view camera when the vehicle is not in the Reverse gear, and is not based on the imaqes captured by the back up camera when the vehicle is not in the Reverse gear. 
The applicant argues that paragraph [0008] of Wippler discloses nothing about any video signals while traveling down a road. Thus, the cited references do not disclose or suggest an electronic processor transmitting a video signal that is based on images captured by a side view camera and a back up camera only when the vehicle is in a Reverse gear, that is based on the images captured by the side view camera when the vehicle is not in the Reverse gear, and that is 
The examiner strongly disagrees with the applicant. It is submitted that Wippler discloses the paragraph [0008] that indicates the vehicle is traveling down on a road as a forward direction, so the vehicle is not in the Reverse Gear. The paragraphs [0004-0006] that describes the images captured by the driver-side camera and passenger-side camera (212 and 214 of fig. 3) are displayed on the head up displays (HUD 102 and 112 of fig. 3) when the vehicle is not in the Reverse Gear ([0008]).
Wippler further discloses when the vehicle is traveling forward ([0003 and 0008]), the video signal captured by the driver-side camera and passenger-side camera (212 and 214 of fig. 3) is processed and transmitted by a processor (220 of fig. 3) to the display (102 and 112 of fig. 3). Wippler further suggests the processor (220 of fig. 3) transmits the video signal is based on the images captured by the side view camera (212 and 214 of fig. 3) when the vehicle is not in the Reverse gear ([0003 and 0008]), and the side view camera images are not based on the images captured by the back up camera when the vehicle is not in the Reverse gear ([0004-0006] there are cameras on two sides of the vehicle for capturing images and display on the display, 102 and 112 of fig. 3).
Lynam teaches the backup camera (18 of fig. 1) that would obviously be mounted on the right back or left back of the vehicle (10 of fig. 1) to have the field of view in the lateral direction. The pickup camera 18 captures a rearward image that encompasses the field of view in the lateral direction in the overlapping  between the rearward image and the passenger-side and the rearward image and driver-side image that is formed a bird’s eye view image (Surround View Image of fig. 10).


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG T VO whose telephone number is (571)272-7340.  The examiner can normally be reached on Monday-Friday 6:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


TUNG T. VO
Primary Examiner
Art Unit 2425

/TUNG T VO/Primary Examiner, Art Unit 2425